Citation Nr: 1125532	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-32 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for urge incontinence.

2.  Entitlement to service connection for fecal incontinence as secondary to residuals of ulcer with partial gastrectomy .

3.  Entitlement to service connection for depression as secondary to a service connected disability.

4.  Entitlement to a rating in excess of 20 percent for residuals of ulcer with partial gastrectomy.  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1977 to May 1979.

This matter originally came to the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which confirmed the previous denial of service connection for urge incontinence, denied service connection for fecal incontinence and depression, denied a rating in excess of 20 percent for residuals of ulcer with partial gastrectomy, and found that the Veteran was not entitled to a TDIU.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in March 2011.  A transcript of the hearing is of record.

The RO addressed the new and material evidence issue in the rating decision on appeal and found that the Veteran had not submitted new and material evidence to reopen his service connection claim.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for urge incontinence.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for fecal incontinence as secondary to residuals of ulcer with partial gastrectomy and service connection for depression, a rating in excess of 20 percent for residuals of ulcer with partial gastrectomy, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for urge incontinence (also claimed as voiding dysfunction) in September 2004 and June 2005 rating decisions, and those decisions are now final.

2.  Evidence received since the June 2005 rating decision is duplicative, cumulative, and redundant of evidence previously considered, and does not relate to the pertinent unestablished facts necessary to substantiate the claim of entitlement to service connection for urge incontinence.


CONCLUSION OF LAW

New and material evidence has not been received since the June 2005 rating decision, and the claim of entitlement to service connection for urge incontinence is not reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  September 2007 and February 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally these letters informed the appellant of the basis of the last final rating decision in June 2005, denying the claim of service connection for urge incontinence, and described the meaning of "new" and "material" evidence in order to reopen the claim. 

The Veteran's service treatment records (STRs), VA medical treatment records, and any identified private treatment record have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, were also obtained.  The Veteran was also given the opportunity to provide testimony to the Board.  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  




Analysis

The appellant seeks to reopen a previously denied claim of service connection for urge incontinence.  

The RO denied entitlement to service connection for urge incontinence, claimed as voiding dysfunction, in a September 2004 rating decision.  The RO confirmed the previously denied claim of entitlement to service connection for urge incontinence, claimed as voiding dysfunction, in a June 2005 rating decision.  The June 2005 rating decision found that the claim should remain denied because the evidence did not show that his urge incontinence was related to his military service or ulcer condition.  The Veteran did not appeal these decisions, so they are now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must present a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Evidence considered at the time of the June 2005 rating decision includes the Veteran's STRs; VA treatment records noting that the Veteran had urgency incontinence and complained of being unable to hold his urine and that he was given an assessment of urge incontinence/frequency, unknown source; and the Veteran's claims that his urge incontinence is related to his service connected residuals of ulcer with partial gastrectomy disability.  

Evidence submitted since the June 2005 rating decision pertaining to the Veteran's claimed urge incontinence includes VA treatment records noting that the Veteran has urge incontinence, leaking urine, and frequent urination, and a June 2009 VA examination report noting that the Veteran's detrusor instability and overactive bladder are the causes of his urge urinary incontinence and are not related to, or caused by, history of gastric peptic ulcers and subsequent rupture and partial gastrectomy.  Additionally, at his March 2011 hearing the Veteran testified that his urge incontinence, which he experienced prior to the ulcers, became much worse after the ulcers.  

Regarding the VA treatment records indicating that the Veteran suffers from, and has been diagnosed with, urge incontinence, this evidence is not new and material because it is redundant of evidence considered by the RO at the time of its June 2005 rating decision that established that the Veteran then had a current urge incontinence disability.  See 38 C.F.R. § 3.156 (a).

Regarding the June 2009 VA examination report indicating that the examiner opined that the Veteran's urge incontinence is not related to his service connected ulcer disability, this evidence is new because it is not duplicative of evidence considered by the RO at the time of its June 2005 rating decision.  Id.  This evidence is not, however, material as it tends to show that the Veteran's claimed urge incontinence disability is not related to his service connected ulcer disability; thus it does not present a reasonable possibility of substantiating the claim.  Id.

Additionally the Veteran's March 2011 testimony that his urge incontinence became much worse after the ulcers is not new and material because it is redundant of evidence considered by the RO at the time of its June 2005 rating decision.  See 38 C.F.R. § 3.156 (a).  Furthermore, even assuming the credibility of the Veteran's testimony, his lay statements of a relationship between his current urge incontinence and service connected disability alone are given no probative weight because they are not competent evidence that his claimed disability is caused or aggravated by his service connected ulcer disability.  Such testimony does not address symptoms capable of lay observation, but rather address only the etiology of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2002) (finding a veteran competent to testify to symptomatology capable of lay observation).  

Therefore, none of the evidence submitted since the June 2005 rating decision is material because it in no way relates to the unestablished fact; that is, whether the claimed urge incontinence disability is related to service or a service connected disability as required by 38 C.F.R. § 3.303 and 38 C.F.R. § 3.310.  38 C.F.R. § 3.156 (a).

Given the absence of receipt of any new and material evidence since the June 2005 rating decision, reopening the claim to entitlement to service connection for urge incontinence is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

The petition to reopen a claim of entitlement to service connection for urge incontinence is denied.


REMAND

The Veteran seeks service connection for fecal incontinence as secondary to residuals of ulcer with partial gastrectomy, depression as secondary to a service connected disability, a rating in excess of 20 percent for residuals of ulcer with partial gastrectomy, and a TDIU.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran's claims must be remanded for additional development for numerous reasons.  

Regarding his claim for a rating in excess of 20 percent for residuals of ulcer with partial gastrectomy, the last VA examination of record assessing the severity of the Veteran's disability was in September 2007, which is now nearly 4 years ago.  Additionally, this examination report does not address whether the Veteran's disability produces the manifestations required for a higher 40 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7308.  For these reasons, a new VA examination assessing the current severity of the Veteran's residuals of ulcer with partial gastrectomy disability is required prior to Board adjudication.  See 38 C.F.R. § 3.159(c). 
 
Regarding his claim of service connection for fecal incontinence, two VA examinations have been conducted to determine the etiology of his claimed disability.  A September 2007 VA examination report notes that the etiology of the Veteran's fecal incontinence is not certain.  A June 2009 VA examination report notes that the Veteran is in the process of a workup to determine the etiology of his fecal incontinence; the etiology of it remains unclear.  A medical opinion based on speculation, without a supporting rationale does not provide the required degree of medical certainty required to grant service connection.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, given that the September 2007 and June 2009 VA examination reports do not provide a clear rationale as to why the etiology of the Veteran's fecal incontinence is unclear or uncertain, a new VA examination and opinion addressing the nature and etiology of the Veteran's fecal incontinence must be provided prior to Board adjudication.  See38 C.F.R. § 3.159(c).  

Regarding his claim of service connection for depression, numerous VA treatment and SSA records indicate that his claimed depression is caused by his fecal incontinence.  Because the Veteran's claim of service connection for fecal incontinence is being remanded, and because adjudication of this claim may impact adjudication of the Veteran's claim for depression, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the foregoing, the Veteran's claim for depression also must also be remanded.

Similarly, because the Veteran's service connection and increased rating claims are being remanded, and because adjudication of these claims may impact adjudication of the Veteran's TDIU claim, these claims are inextricably intertwined.  See Harris, 1 Vet. App. at 183.  Given the foregoing, the Veteran's TDIU claim also must also be remanded.

The Veteran is hereby notified that it is his responsibility to report for all examinations scheduled in conjunction with this appeal, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA medical examination to determine the current severity of his residuals of ulcer with partial gastrectomy disability.  The examiner should conduct a thorough examination and specifically state whether the Veteran's disability manifests epigastric disorders with characteristic mild circulatory symptoms after meals, diarrhea, or weight loss, and if so, the examiner should state how frequently these epigastric disorders occur.  The examiner is also to state whether the Veteran's disability manifests nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, or weight loss with malnutrition and anemia.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  

2.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of the claimed fecal incontinence as secondary to residuals of ulcer with partial gastrectomy disability.  The examiner should conduct a thorough examination of the Veteran and provide an opinion as to whether it is at least as likely as not that the fecal incontinence is caused or aggravated by his service connected residuals of ulcer with partial gastrectomy disability.  

A complete rationale must be provided for all medical opinions.  The claim folder must be made available to the examiner for review in conjunction with the examination.  
If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The increased rating, service connection, and TDIU claims should then be readjudicated and in adjudicating the TDIU claim the RO is to consider the provisions of 38 C.F.R. § 4.16(b) discussing referral to the Director, Compensation and Pension Service for the grant of a TDIU on an extra-schedular basis.  If any of the claims remain denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


